                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                               Criminal No. 18-18(1) (DWF/LIB)

                     Plaintiff,

v.                                                       ORDER ADOPTING REPORT
                                                          AND RECOMMENDATION
Andre Mathis, Jr.,
a/k/a Isaac Brown (1),

                     Defendant.


       This matter is before the Court upon Defendant Andre Mathis, Jr.’s (“Defendant”)

objections (Doc. No. 114) to Magistrate Judge Leo I. Brisbois’s August 6, 2018 Report

and Recommendation (Doc. No. 104) insofar as it recommends that: (1) Defendant’s

Motion to Dismiss on Void for Vagueness and Due Process Grounds be denied; and

(2) Defendant’s Motion for an In Camera Review be denied as moot. The Government

filed a response to Defendant's objections on September 4, 2018. (Doc. No. 121.)

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference for purposes of

Defendant’s objections. In the Report and Recommendation, Magistrate Judge Brisbois

concluded that the statutory language “reasonable opportunity to observe” in 18 U.S.C.

§ 1591(c) does not violate the due process clause and is not unconstitutionally vague.

(Doc. No. 104 at 4-6.) Specifically, the Magistrate Judge concluded that 18 U.S.C.

§ 1591 does not violate Defendant’s due process rights because the language “reasonable

opportunity to observe” in the statute indicates congressional intent to dispense with
mens rea. See United States v. Grimes, 888 F.3d 1012, 1016 (8th Cir. 2018) (“[T]he

federal offense of ‘sexual abuse of a minor’ expressly rejects any ‘state of mind proof

requirement’ concerning age.”). The Magistrate Judge also rejected Defendant’s

argument that 18 U.S.C. § 1591 is void for vagueness because a person cannot know

“what kind of ‘ordinary’ body it takes to be ‘observed for the defendant to know the

individual is too young.” (Doc. No. 104 at 6.) The Magistrate Judge concluded that

Defendant’s argument failed because it effectively sought to “reestablish the knowledge

requirement that 18 U.S.C. 1591(c) by its plain language removes.” (Id.)

       Defendant objects to the Magistrate Judge’s recommendations, arguing that:

(1) his due process rights are violated by removing the government’s burden to prove that

Defendant knew or acted in reckless disregard that the victim had not reached the age

of 18, and (2) the language “reasonable opportunity to observe” renders 18 U.S.C. § 1591

void for vagueness because it sets an indeterminate standard. (Doc. No. 114 at 1, 3.) The

Court disagrees and adopts in full the Magistrate Judge’s recommendations. The Court

concludes, as did the Magistrate Judge, that the language “reasonable opportunity to

observe” in 18 U.S.C. § 1591(c) indicates congressional intent to dispense with mens rea.

See United States v. Grimes, 888 F.3d 1012, 1016 (8th Cir. 2018) (“[T]he federal offense

of ‘sexual abuse of a minor’ expressly rejects any ‘state of mind proof requirement’

concerning age.”). The statute therefore does not violate Defendant’s due process rights.

The Court further concludes that 18 U.S.C. § 1591 is not unconstitutionally vague

because “reasonable opportunity to observe” would “provide a person of ordinary

intelligence fair notice of what is prohibited,” is subject to common understanding, and is

                                             2
typical of standards that juries are asked to consider. See United States v. Paul, 885 F.3d

1099, 1105 (8th Cir. 2018); Rico, 619 Fed. App’x at 599 (concluding that the use of the

phrase does not render Section 1591 unconstitutionally vague); United States v. Davis,

2016 WL 10679065, at *7 (W.D. Tenn. Dec. 5, 2016) (“Whether [the defendant’s]

opportunity to observe [the alleged victim] was ‘reasonable’ [is] not a vague standard.”)

To the extent that Defendant’s vagueness argument seeks to impose a mens rea

requirement in the statute, Defendant’s argument fails because the statute indicates clear

congressional intent to remove a mens rea element from the “observe” language. Finally,

the Court concludes, as did the Magistrate Judge that Defendant’s motion for an in

camera review be denied as moot.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). After carefully considering Defendant’s objections, the Court finds no

reason that would warrant a departure from the Magistrate Judge’s recommendation.

Based upon the de novo review of the record and all of the arguments and submissions of

the parties and the Court being otherwise duly advised in the premises, the Court hereby

enters the following:

                                         ORDER

       1.     Defendant Andrea Mathis, Jr.’s objections (Doc. No. [114]) to Magistrate

Judge Leo I. Brisbois’s August 6, 2018 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Leo I. Brisbois’s August 6, 2018 Report and

Recommendation (Doc. No. [104]) is ADOPTED.

                                             3
      3.    Defendant Andrea Mathis, Jr.’s Motion to Dismiss on Void for Vagueness

and Due Process Grounds (Doc. No. [80]) is DENIED.

      4.    Defendant Andre Mathis, Jr.’s Motion for In Camera Review (Doc.

No. [81]) is DENIED AS MOOT.

Dated: October 9, 2018                s/Donovan W. Frank
                                      DONOVAN W. FRANK
                                      United States District Judge




                                        4
